Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claims 4, 6-8, 11 and 13 recites the performance of steps subject to the conditions precedent “transmitting an additional deposit signal when the virtual account does not store the driving fare.” (claim 4), “adding the stored amount to virtual account when the virtual account for driving has stored amount”. (claim 6) “deleting the virtual profile when a stored amount runs out” (claim 7) “deleting the virtual profile when the frequency reaches reference” (claim 8) “generating certification information when a virtual profile is generated” (claim 11 and 13) Giving the claim its broadest reasonable interpretation. “[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not to be carried out in order for the claimed method to be performed.” Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016). As such, the claimed steps subject to conditions precedent need not be given patentable weight. Consequently, “transmitting an additional deposit signal”, “adding the stored amount to virtual account”, “deleting the virtual profile”, “ and “generating certification information” need not be carried out in order for the claimed method to be performed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “receiving driving information from a user terminal; generating a virtual profile corresponding to the driving information and a virtual account corresponding to the virtual profile, and cumulatively storing the virtual profile and the virtual account; receiving a vehicle call signal including a location of a destination from the user terminal; calculating an expected driving fare on the basis of a location of the user terminal and the location of the destination; identifying one or more virtual accounts storing the expected driving fare, and providing one or more virtual profiles corresponding to the identified virtual account to the user terminal; receiving any one virtual profile for driving selected by the user among the one or more virtual profiles from the user terminal; and allocating a vehicle to the location of the user terminal on the basis of the received virtual profile for driving.”
The recited limitations above are a process that, under the broadest reasonable interpretation, covers performance of the limitation done by a human using generic computer components under certain methods of organizing human activity (under sales activity and business relations). That is, other than reciting “database”, nothing in the claim element precludes the steps from practically being performed by a human using 
This judicial exception is not integrated into a practical application. In particular, the claims only recite two additional elements- a “database” and an “autonomous vehicle” to perform the above recited steps. The computer elements recited at a high-level of generality (generic computer elements performing a generic computer function of receiving information, identifying solutions and determining what should be presented to a user) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements recited do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computer elements to perform the steps of claim 1 amount to no more than mere instructions to apply the exception using a generic computer component cannot provide an inventive concept. 
The limitations of the dependent claims 2-15, further describe the identified abstract idea. In addition, the limitations of claims 6, 9 and 14 define how the vehicle is identified with respect to the transportation request which further describes the abstract idea. The generic computer component of claims 2-5, 7-8, 10-13 and 15 (database, 

	
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed receivbefore the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4, 6-9, 11-13 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Copeland et al. referred herein as Copeland (U.S. Patent No. 10,942,520).

As to claim 1, Copeland teaches a method comprising:
receiving driving information from a user terminal; (fig. 4 and col 1-2 lines 61-14, col 10 lines 11-21, show that the system receives a transportation request from a user that includes user preference)
generating a virtual profile corresponding to the driving information and a virtual account corresponding to the virtual profile, and cumulatively storing the virtual profile and the virtual account in a database; (col 10 lines 11-14, and col 3 lines 31-36, show that the user has a profile for the trip that is stored in the database in order to determine user preferences)
receiving a vehicle call signal including a location of a destination from the user terminal; (col 9 lines 54-60)
calculating an expected driving fare on the basis of a location of the user terminal and the location of the destination; (col 2 lines 40-50, col 4 lines 51-55 and col 6 lines 55-64, show that the cost of the route is calculated and presented to the user)
identifying one or more virtual accounts storing the expected driving fare with reference to the database, (col 6 lines 55-64) 
providing one or more virtual profiles corresponding to the identified virtual account to the user terminal; (col 10 lines 11-14 and col 3 lines 31-36)
receiving any one virtual profile for driving selected by the user among the one or more virtual profiles from the user terminal; (col 10 lines 11-14 and col 3 lines 31-36)

As to claim 2, Copeland teaches the method of claim 1 as discussed above. 
Copeland further teaches:
wherein the method further comprises transmitting driving information corresponding to the virtual profile for driving to the autonomous vehicle; and wherein the autonomous vehicle moves based on the driving information corresponding to the virtual profile for driving. (col 9 lines 54-62 and col 10 lines 11-14)
As to claim 9, Copeland teaches the method of claim 1 as discussed above. 
Copeland further teaches:
wherein the virtual profile for driving includes information on an accompanied passenger, and the autonomous vehicle moves on the basis of additional driving information corresponding to the information on an accompanied passenger.(col 9 lines 54-62 and col 10 lines 11-14)
As to claim 12, Copeland teaches the method of claim 11 as discussed above. 
Copeland further teaches:
wherein the user terminal transmits a signal including a part of the certification information through the short-range wireless network, and the autonomous vehicle searches for the user terminal by comparing identity between certification information corresponding to the virtual profile with a part of certification information received through the short-range wireless network. (col 13 lines 4-20, show that the system uses wireless network for communication)
As to claim 15, Copeland teaches the method of claim 1 as discussed above.
Copeland further teaches:
wherein the method further comprises receiving actual driving information of the autonomous vehicle from the autonomous vehicle; and updating driving information corresponding to the virtual profile for driving with the actual driving information. (col 9 lines 54-62 and col 10 lines 11-14)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Copeland et al. referred herein as Copeland (U.S. Patent No. 10,942,520) in view of Zhang et al. referred herein as Zhang (U.S. Patent Application Publication No. 2019/0362565).

As to claim 3, Copeland teaches all the limitations of claim 1 as discussed above. 
Copeland further teaches:
receiving a user drop off signal from at least one of the user terminal and the autonomous vehicle; (col 4 lines 13-25, show that the autonomous vehicle is able to receive drop off signals from a user)
Copeland does not teach:
deducting a driving fare of the autonomous vehicle from a virtual account corresponding to the virtual profile for driving.
However, Zhang teaches:
deducting a driving fare of the autonomous vehicle from a virtual account corresponding to the virtual profile for driving. (abstract and para 55, show that the ride fare is deducted from a user account)
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to use a user’s account in order to deduct a fare for transportation in Copeland as taught by Zhang. Motivation to do so comes from the . 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Copeland et al. referred herein as Copeland (U.S. Patent No. 10,942,520) in view of Prada Gomez et al. referred herein as Prada (U.S. Patent No. 10,846,635)

As to claim 10, Copeland teaches all the limitations of claim 1 as discussed above. 
Copeland further teaches:
wherein the step of receiving a vehicle call signal includes receiving a vehicle call signal further including the type of the autonomous vehicle, (col 9 lines 54-60)
Copeland does not teach:
the step of calculating an expected driving fare includes calculating the expected driving fare further considering the type of the autonomous vehicle.
However, Prada teaches:
the step of calculating an expected driving fare includes calculating the expected driving fare further considering the type of the autonomous vehicle. (col 10 lines 36-49, show that the system calculates the fare for the transportation based on the type of vehicle used for the transportation)
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to calculate the charge for transportation based on the vehicle type in Copeland as taught by Prada. Motivation to do so comes from the . 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Copeland et al. referred herein as Copeland (U.S. Patent No. 10,942,520) in view of Matthiesen et al. referred herein as Matt (U.S. Patent Application Publication No. 2018/0188731)

As to claim 14, Copeland teaches all the limitations of claim 1 as discussed above. 
Copeland teaches selecting a vehicle and allocating a vehicle (col 9 lines 54-62)
Copeland does not teach:
providing a list of a plurality of autonomous vehicles within a reference distance from the location of the user terminal to the user terminal; receiving a selection signal for any one vehicle among the plurality of autonomous vehicles from the user terminal; and allocating the any one vehicle corresponding to the selection signal to the location of the user terminal.
However, Matt teaches:
providing a list of a plurality of autonomous vehicles within a reference distance from the location of the user terminal to the user terminal; (fig. 2A and para 21, the interface provides the user with cars that are in the vicinity of the user)
receiving a selection signal for any one vehicle among the plurality of autonomous vehicles from the user terminal;  (para 22 and fig. 2B-C)

It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to provide the user with vehicles in the vicinity in Copeland as taught by Matt. Motivation to do so comes from the knowledge well known in the art that doing so would allow the user to select the most convenient vehicle. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Copeland et al. referred herein as Copeland (U.S. Patent No. 10,942,520) in view of Hassani (U.S. Patent Application Publication No. 2020/0023812)

As to claim 5, Copeland teaches all the limitations of claim 1 as discussed above. 
Copeland does not teach:
receiving a user drop off signal from at least one of the user terminal and the autonomous vehicle; and deleting the virtual profile for driving from the database.
However, Hassani teaches:
receiving a user drop off signal from at least one of the user terminal and the autonomous vehicle; and deleting the virtual profile for driving from the database. (para 10 and 39, show that after the user is done with the ride the user account is deleted from the system)
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to delete a user’s profile from the system in Copeland as taught by Hassani. Motivation to do so comes from the knowledge well known in the art that doing so would make the system safe and more reliable. 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561. The examiner can normally be reached M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEINA ELCHANTI/Examiner, Art Unit 3628